UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-7977


EUGENE THOMAS,

                 Plaintiff - Appellant,

          v.

JAMES M. DORRIETY; SCOTTY BODIFORD; TRACY H. KRIEN; PATRICIA
RAE, PA; SUSAN WARD, et al,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, Senior District
Judge. (1:11-cv-01585-MBS)


Submitted:   April 17, 2013                 Decided:   April 30,2013


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene Thomas, Appellant Pro Se.     Russell W. Harter, Jr.,
CHAPMAN, HARTER & HARTER, PA, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eugene     Thomas,   a    South        Carolina    inmate,    seeks   to

appeal the district court’s order granting Defendants’ motion

for summary judgment in Thomas’ civil rights action.                     We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on   September   25,    2012.        Around    the     same    time,     Thomas   was

transferred to another facility.               The district court re-issued

the order and judgment on October 1, 2012, after learning of

Thomas’ address change.          Running the thirty-day appeal period

from this later date, the latest day for filing a timely notice

of appeal was Thursday, October 31, 2012.                  See Fed. R. App. P.

26(a)(1).     Thomas’ notice of appeal was filed, at the earliest,

on Wednesday, November 14, 2012.            See Fed. R. App. P. 4(c)(1).

            Because    Thomas    failed       to    file   a   timely    notice    of

appeal or to obtain an extension or reopening of the appeal

                                        2
period, we are constrained to dismiss the appeal as untimely.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3